USCA11 Case: 20-12036    Date Filed: 05/25/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12036
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:19-cr-00195-WWB-EJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

CURTIS LEE FLEMING,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 25, 2021)

Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-12036         Date Filed: 05/25/2021      Page: 2 of 5



       Curtis Fleming appeals his 151-month sentence imposed after he pleaded

guilty to one count of receiving child pornography, in violation of 18 U.S.C.

§ 2252A(a)(2), (b)(1). He argues that his sentence violates the Eighth Amendment

because it is excessive, disproportionate, and harsh for a first-time offender like

himself who had no actual contact with any children.1

       Where, as here, the defendant preserved his challenge in the district court,

we review whether a sentence violates the Eighth Amendment de novo. United

States v. Carthen, 906 F.3d 1315, 1322 (11th Cir. 2018). “The Eighth

Amendment’s prohibition of cruel and unusual punishments contains a narrow

proportionality principle that applies to noncapital sentences.” Id. (quotation

omitted); see also Ewing v. California, 538 U.S. 11, 23 (2003) (“The Eighth

Amendment does not require strict proportionality between crime and sentence.

Rather, it forbids only extreme sentences that are ‘grossly disproportionate’ to the

crime.”). When reviewing an Eighth Amendment challenge to a non-capital

sentence, we first consider “whether the sentence is grossly disproportionate to the

offense committed.” United States v. Suarez, 893 F.3d 1330, 1336 (11th Cir.

2018) (quotation omitted). The party challenging the sentence bears the burden of



       1
          We determined previously that the sentence-appeal waiver in Fleming’s plea agreement
was valid and enforceable. Accordingly, we dismissed Fleming’s challenge to his guidelines’
calculation—namely, that the district court erred in applying a two-level enhancement under
U.S.S.G. § 2G2.2. Fleming’s Eighth Amendment challenge, however, fell within one of the
waiver’s exceptions and was therefore not foreclosed.
                                              2
            USCA11 Case: 20-12036           Date Filed: 05/25/2021        Page: 3 of 5



demonstrating that the sentence is disproportionate. United States v. Johnson, 451

F.3d 1239, 1243 (11th Cir. 2006). If we determine the sentence is grossly

disproportionate, “we then consider sentences imposed on others convicted of the

same crime.” Suarez, 893 F.3d at 1336 (quotation omitted). However,

“[s]uccessful Eighth Amendment challenges in non-capital cases are exceedingly

rare. Indeed, . . . we have never held that a non-capital sentence for an adult has

violated the Eighth Amendment.” Id. (quotation and citations omitted). Moreover,

“[i]n general, a sentence within the limits imposed by statute is neither excessive

nor cruel and unusual under the Eighth Amendment.” United States v. Moriarty,

429 F.3d 1012, 1024 (11th Cir. 2005) (quotation omitted).

       Fleming’s argument that his 151-month sentence (or approximately 12.5

years’ imprisonment) violates the Eighth Amendment because he was a first-time

offender and did not have any personal contact with children is unpersuasive. 2 The


       2
          Fleming’s reliance on the 2012 and 2013 Sentencing Commission reports examining
sentencing disparities among offenders in non-production child pornography cases is misplaced.
The fact that sentencing disparities among offenders in non-production cases may exist does not
tend to establish that Fleming’s within statutory limits sentence is unconstitutionally excessive or
cruel and unusual for purposes of the Eighth Amendment. Indeed, in the context of
reasonableness challenges to a defendant’s sentence, we have rejected similar arguments based
on the Sentencing Commission reports. See, e.g., United States v. Cubero, 754 F.3d 888, 900
(11th Cir. 2014); United States v. Carpenter, 803 F.3d 1224, 1235–36 (11th Cir. 2015).
        To the extent that Fleming argues that evolving standards in society are moving towards
recognizing that possession of child pornography is somehow less egregious than other types of
crimes involving children and does not warrant such “harsh and draconian” punishments, we
have repeatedly rejected such a contention and continue to do so. United States v. Irey, 612 F.3d
1160, 1206 (11th Cir. 2010) (en banc) (“[C]hild sex crimes are among the most egregious and
despicable of societal and criminal offenses.” (quoting United States v. Sarras, 575 F.3d 1191,
1220 (11th Cir. 2009))); United States v. Pugh, 515 F.3d 1179, 1195–98 (11th Cir. 2008)
                                                 3
           USCA11 Case: 20-12036           Date Filed: 05/25/2021       Page: 4 of 5



statutory range for receipt of child pornography is five to twenty years’

imprisonment, 18 U.S.C. § 2252A(b)(1), and Fleming’s applicable guidelines

range was 151 to 188 months’ imprisonment. Fleming’s bottom-of-the-guidelines

sentence is well within the statutory range, which indicates that his sentence is

neither excessive nor cruel and unusual and does not violate the Eighth

Amendment. Moriarty, 429 F.3d at 1024. Further, contrary to Fleming’s

argument, we have consistently recognized that “possession of child pornography

is not a victimless crime. A child somewhere was used to produce the images

downloaded by [the defendant], in large part, because individuals like [the

defendant] exist to download the images.” United States v. Yuknavich, 419 F.3d

1302, 1310 (11th Cir. 2005). Moreover, at least “400 images, 60 videos, and 181

video clips containing child pornography” were found on Fleming’s devices, and

some of these images “depicted prepubescent children under the age of twelve,

portrayed sadistic or masochistic conduct, and involved sexual abuse or


(discussing at length the impact that child pornography has on the child victims); see also United
States v. Brown, 772 F.3d 1262, 1267 (11th Cir. 2014) (“Receiving and possessing child
pornography helps create a market for more pornography, encouraging the victimization of more
children. (alteration adopted) (quotation omitted)). And in cases involving child pornography,
we have frequently upheld much longer sentences than Fleming’s sentence. See, e.g., United
States v. Hall, 965 F.3d 1281, 1297–99 (11th Cir. 2020) (upholding as reasonable a 480-month
sentence for receipt of child pornography, which was an upward variance of 300 months from
the guidelines range); Sarras, 575 F.3d at 1196, 1220–21 (upholding a total 1,200 month
sentence for three counts of knowingly persuading a minor to engage in sexually explicit conduct
and one count of knowingly possessing child pornography); United States v. Kapordelis, 569
F.3d 1291, 1319 (11th Cir. 2009) (upholding as reasonable an upward variance sentence of 420
months for producing, receiving, and possessing child pornography).

                                                4
          USCA11 Case: 20-12036     Date Filed: 05/25/2021   Page: 5 of 5



exploitation of a toddler.” Under these circumstances, we cannot say that

Fleming’s 151-month sentence is grossly disproportionate to the offense

committed. Accordingly, we affirm his conviction and sentence.

      AFFIRMED.




                                        5